Exhibit 21.1 DESTINATION XL GROUP, INC. Wholly-owned unless otherwise indicated Subsidiary: PlaceofIncorporation: Casual Male Retail Store, LLC (f/k/a Designs CMAL Retail Store Inc.) Delaware Casual Male Direct, LLC (f/k/a Designs CMAL TBD Inc.) Delaware CMRG Apparel Management, Inc. Delaware CMRG Holdco, LLC Delaware CMXL Apparel, LP (a) Delaware CMRG Apparel, LLC (f/k/a Designs Apparel, Inc.) (b) Delaware Casual Male Store, LLC (f/k/a Designs CMAL Store Inc.) Delaware Capture, LLC (c) Virginia Casual Male RBT, LLC Delaware Casual Male RBT (U.K.) LLC (d) Delaware Casual Male Canada Inc. Ontario,Canada Casual Male (EUROPE) LLC Delaware Think Big Products LLC Delaware Canton PL Liquidating Corp. (f/k/a LP Innovations, Inc.) Nevada CMRG Global Holdings, Ltd. CaymanIslands CMRG Hong Kong Limited Hong Kong (a) A limited partnership in which CMRG Apparel Management, Inc. is a General Partner owning 1% and CMRG Holdco, LLC is a Limited Partner owning 99%. (Both partners are wholly-owned subsidiaries of Destination XL Group, Inc.) (b) 100% owned by CMXL Apparel, LP (a wholly-owned subsidiary of Destination XL Group, Inc.) (c) 100% owned by Casual Male Store, LLC (a wholly-owned subsidiary of Destination XL Group, Inc.) (d) 100% owned by Casual Male RBT, LLC (a wholly-owned subsidiary of Destination XL Group, Inc.)
